MoCarty, District Judge,
dissenting.
I concur in the judgment in so far as it affirms that part of the decree and judgment of the trial court awarding defendant the water in dispute that issues from the Jeanette and Thayne tunnel, situate and being on defendant’s mining claim, but dissent from that part of the decision holding that plaintiff is not entitled to equitable relief restraining defendant from maintaining its pipe line across and through plaintiff’s mining claims. The trial court found that plaintiff is the owner, in possession, and entitled to the possession, of the mining property across and through which defendant’s pipe line is maintained, and was such owmer, in possession, and entitled to the possession, of the same at the time said pipe line was constructed, and that defendant’s entry and occupation of the property was and is unlawful. In addition to the facts found by the court, the complaint alleges,'and the answer admits, the defendant employed a force of armed men, who, against the will and protest of plaintiff, patroled the pipe line where the same is maintained across and through plaintiff’s premises, in order to protect defendant in the commission of the trespass complained of; and it is apparent, as shown by the record, that defendant intends, and, unless plaintiff is awarded injunctive relief, will continue to maintain its pipe line across and through plaintiff’s premises, and make use of whatever force it may deem necessary to accomplish its purpose. Under this condition and state of affairs, it is *464evident that an aotion at law would not afford plaintiff a complete and adequate remedy for the wrongs complained of. While the plaintiff in an action at law would be entitled to recover for damages done its realty by the trespass of defendant prior and up to the time of filing its complaint, yet a judgment for damages only would be no protection to plaintiff against defendant continuing the trespass. Uline v. Railroad Co., 101 N. Y. 98; Pappenheim v. Railroad Co., 128 N. Y. 436.
To deny the plaintiff equitable relief would force it to bring a succession and perhaps an indefinite number of suits against the defendant, or abandon that part of its mining property now occupied by the defendant. As shown by the record in this case, the plaintiff, in each action so brought, would be entitled to recover nominal damages only; therefore it would be compelled, if remitted to its legal remedy, to pursue a course of expensive, vexatious, and interminable litigation, or submit to what, in effect, would be a confiscation of its property by defendant. In the case of Wheelock v. Noonan, 108 N. Y. 178, an action brought by plaintiff to compel defendant to remove from certain lots belonging to plaintiff a quantity of rock or boulders placed thereon by defendant, Finch, J., speaking for the court, says: “But it is further said that he (referring to plaintiff) could sue at law for trespass. That is undoubtedly true. The case of Uline v. Railroad Co., 101 N. Y. 98, demonstrates, upon abundant authority, that in such action only damages could be recovered, and for the subsequent continuance of the trespass, new actions, following on in succession, would have to be maintained. But in a case like the present, would that be an adequate remedy? In such action the damages could not easily be anything more than rental value of the lot. It is difficult to see what other *465damages could be allowed; not because they would not exist, but because they would be quite uncertain in amount and possibly somewhat speculative in tbeir character. The defendant, therefore, might pay these damages, and continue his occupation, and, if there were no other adequate remedy, defiantly continue such occupation, and, in spite of his wrong, make of himself, in effect, a tenant who could not be dispossessed. The wrong in every such case is a continued unlawful occupation, and any remedy which does not or may not end it is not adequate to redress the injury or restore the injured party to his rights.”
The right to injunctive relief in cases of trespass, when the plaintiff’s title, possession, and right of possession of the property are admitted or established, does not depend on the amount and the extent of the damage done or suffered in each particular case, but depends more upon the nature and character of the trespass. This doctrine is invoked and followed in the case of Richards v. Dower, 64 Cal. 62, which was an action for an injunction against the construction of a tunnel through plaintiff’s lot, and 20 feet below the surface thereof. The court found: “That said tunnel has not affected, and will not, if completed, affect, injuriously or otherwise, the .surface ground of plaintiff’s said lot; that the driving of the tunnel was not, and will not, if completed, cause the plaintiff irreparable injury, or injure said lot in any way, and that the defendant is not insolvent.” The court dissolved the preliminary injunction, and ordered judgment for the defendant. On appeal the supreme court said: “The findings show that the tunnel which the defendant is constructing through the plaintiff’s land is of a permanent character. It disturbs the plaintiff’s possession, *466and, ii permitted to continue, will ripen into an easement. This, of itself, is sufficient to entitle him to an injunction. Poirier v. Fetter, 20 Kan. 47; Johnson v. City of Rochester, 13 Hun 285; Williams v. Railroad Co., 16 N. Y. 97. The finding that the injury is not irreparable is inconsistent with the findings which describe the character of the work which it is sought to have enjoined. The injury is irreparable in itself, and the solvency of the defendant is an immaterial circumstance. The findings leave no room for doubt as to plaintiff’s title to the premises, and that, coupled with the fact that the threatened injury is per se irreparable, entitles the plaintiff to the relief demanded in his complaint, and we think the error in dissolving the injunction should be corrected.”
I am unable to draw the distinction between that case and the case at bar that the majority of this court have drawn. The gravamen in that case was the removal by the defendant of a part of the inheritance, and in this case it is the continuous, permanent, unlawful and forcible occupation of the inheritance by the defendant, which occupation deprives plaintiff of its property as effectually as though defendant had excavated and carted it away. The results and consequences of the trespass in both .instances are the same.
The contention that plaintiff should be left to its remedy at law, because that portion of its mining claim over and across which defendant has laid and now maintains its pipe line is barren, rocky, and of no appreciable value, and the damage done the property only nominal, in my opinion ought not to prevail. The plaintiff’s right to protection in the quiet, uninterrupted, and peaceable possession of those mining claims, barren, rocky, and apparently worthless though they may be in the estimation of the court, is just as sacred in the eyes of the law as *467though they were of great value; and it is plain, as shown by the record, that this right cannot be enforced, and the plaintiff protected in the exercise thereof, by an action at law. The remedy is therefore insufficient, impracticable, and inadequate. In my opinion the plaintiff has a right to invoke the remedy that can give complete relief, by compensating it for damages already done the realty, and protecting it against the trespass being continued or repeated, and thereby settle in one action what otherwise would necessitate the bringing of a multiplicity of suits, and I think the great weight of authority holds thal; when a trespass is continuous, and not temporary or fugitive, and complete relief cannot be maintained in a single action at law, equity will lend its aid, and settle in one action what otherwise would necessitate the bringing oi a multiplicity of suits. “An injunction lies to prevent threatened trespasses, though the damage be susceptible of compensation, where otherwise there is a probability of the wrong being often repeated, and plaintiff thereby be involved in a multiplicity of suits.” 1 Spell. Extr. Relief, §14. In 3 Pom. Eq. Jur. §1357, the learned author says: “If the trespass is continuous in its nature, if repeated acts of wrong are done or threatened, although each of these acts, taken by’itself, may not be destructive, and the legal remedy may therefore be adequate for each single act if it stood alone, and also the entire wrong may be prevented or stopped by injunction, on the ground of avoiding a repetition of similar actions, * * * the ultimate criterion is the inadequacy of the legal remedy. * * * It is certain that many trespasses are now enjoined, which, if committed, would fall far short of destroying the property, or of rendering its restoration to its original condition impossible. The injunction is granted, not merely because the injury is es*468sentially destructive, but because, being continuous or repeated, the full compensation for the entire wrong cannot be obtained in one action at law for damages.” This doctrine is supported by the following authorities: 1 High Inj. 702; 1 Beach Mod. Eq. Jur. § 2; Richards v. Dower, supra; Walker v. Emerson, 89 Cal. 450; Shepard v. Railway Co., 117 N. Y. 442; Mudge v. Salisbury, 110 N. Y. 413; Wheelock v. Noonan, supra; Warren Mills v. New Orleans Seed Co. (Miss.) 7 Am. St. Rep. 671, and note (s. c. 4 South. 298; Connole v. Mining Co., (Mont.) 52 Pac. 263; Williams v. Railroad Co., 16 N. Y. 97; Poirier v. Fetter, 20 Kan. 47; Miller v. Lynch, 149 Pa. St. 460; Johnson v. City of Rochester, 13 Hun 285; Valentine v. Schreiber, (Sup.) 38 N. Y. Supp. 417.
The case of McGregor v. Mining Co., 14 Utah 47, and the decision of this court on a former appeal in this case (14 Utah 57), relied upon by defendant’s counsel, I do not think are in conflict with the foregoing views and authorities. In each of these cases the appeal was taken from an order granting a temporary injunction, and before a hearing was had on the merits. In the case of McGregor v. Mining Co., the defendant justified the' trespass by virtue of certain alleged eminent domain proceedings begun and concluded by it, by virtue of which proceedings it claimed a right to construct the trench and lay the pipe line in question. In this case one of the defenses pleaded and relied upon by defendant was a license from the plaintiff, permitting it to lay and maintain its pipe line across and through plaintiff’s mining claim. Under the issues thus formed in each of these cases, the court very properly set aside and reversed the order of the trial court granting an injunction pendente lite. The opinion in each of these cases was undoubtedly based on the theory that the defenses pleaded, in view of the affidavits *469filed in behalf of defendant in each case to dissolve the injunction, would in all probability be supported by the evidence on the trial or final hearing. The trial court in this case having, on the final hearing, found adversely to the defendant on the issue of its right to occupy the premises in question for the purpose of maintaining its pipe line, an entirely different question is presented to this court from the questions disposed of on the former, appeal.
I am of the opinion that the cause should be remanded to the lower court, with directions to enter judgment perpetually restraining defendant from continuing the trespass by maintaining its pipe line across and through plaintiff’s premises.